Mr. President, my delegation joins with those delegations that have preceded us on this rostrum in conveying to you our warmest congratulations on your brilliant election to preside over the work of this twenty- seventh session of the General Assembly. We do this with all the more pleasure and happiness since you come from Poland, a country with which Rwanda maintains very friendly relations.
2.	I should also like to express once again the great appreciation of my delegation to the outgoing President, Mr. Adam Malik, for the impartiality and the great sense of diplomacy with which he guided the work of the twenty- sixth session.
3.	Moreover, this Assembly is entitled to a special word of gratitude from my delegation since it has elected our country to one of the posts of Vice-President. Rwanda is highly honored at this special mark of confidence, and, consistent with its traditions, commits itself to make its total contribution to the complete success of the work of this session.
4.	In all of its foreign policy Rwanda is guided by the principles of the Charter of our Organization and by the need for co-operation among nations to safeguard peace, to create security for all, and to promote the best living conditions for the popular masses of all countries.
5.	At the time of my country's admission to this Organization, 10 years ago, our Head of State, Mr. Gregoire Kayibanda, the father of our country, said the following:
"The Rwandese Republic will be found in the ranks of those who have already worked so hard for true decolonization, which leads to better conditions for development and progress. We stand beside those who are striving for an equitable distribution of the benefits deriving from progress, in the various forms of technical and financial
assistance. We stand beside those who seek the abolition of methods based on discrimination and violence. We stand beside those who who are endeavoring to create or strengthen, realistically, joint organs for co-operation among nations. We stand beside all those who seek every peaceful means of guaranteeing and promoting the fullest exercise of fundamental freedoms. [1122nd meeting, para. 103. ]
6.	That commitment expressed 10 years ago still reverberates in the hearts of the Rwandese people, and there could be no more resounding echo of this solemn act of faith than the following wise words pronounced, again by our Head of State, on the occasion of the New Year's celebration of 1972:
"We hope that collaboration between countries will increasingly take as its basis brotherhood among men and that this approach will facilitate any negotiations that may become necessary. We hope that in all countries the various efforts to promote development will be faithfully co-ordinated and that they will be crowned with success for all of our peoples. We would like to see diplomatic and technical missions all over the world make a real contribution to true understanding between groups and countries and to a more equitable distribution of labor and goods."
7.	Both at home and abroad Rwanda, therefore, is working for peace and the happiness of peoples, inspired by the principles set forth earlier in this statement.
8.	At home, thanks to the dynamism displayed by its people, which has withstood all tests, Rwanda, through the popular revolution of 1959, has been able to throw off the feudal ties formed by the Tutsi ethnic group, which was deeply anchored in its barbarous customs and traditions and which, through maneuvers and intrigues of all kinds, mercilessly exploited the Hutu ethnic group, although that group represented the overwhelming majority, 90 per cent, of the population of the country. The popular masses of Rwanda, after having thrown off these tyrants, now enjoy true peace and real public tranquility which are founded on a social harmony that rules out any inequality based on ethnic or other considerations. It is all the more painful for us to see in a neighboring country that a feudal minority has set forth its own program to exterminate a majority, founding its decisions solely on racial considerations which have been condemned by history. We publicly condemn this systematic genocide directed against the majority ethnic group as strongly as we have never ceased to condemn the inhuman policy of racial segregation in South Africa and that of the so-called Government of Southern Rhodesia, as well as the colonialism which Portugal imposes 
on the African populations in Angola, Mozambique and Guinea (Bissau).
9.	Rwanda expresses once again its concern over the attitude of the Government of South Africa, which continues to ignore the various United Nations resolutions adopted to help the peoples under the domination of the Pretoria regime. We hope that this session will decree effective measures designed to set up everywhere a regime of freedom and human dignity.
10.	The Rhodesian problem is equally a matter of concern because of its ramifications. Thanks to the complicity of the economic and financial interests of the great Western Powers in particular, the black people of Southern Rhodesia are denied their rights to human dignity and self- determination. I continue to believe that the British Government remains fully responsible for the state of affairs which prevails in Southern Rhodesia.
11.	It is in the light of the principles enshrined in the Charter that my Government has never ceased to condemn the policy of apartheid practiced by the Government of Pretoria, as well as the racist policy exercised by a white minority over the black population of Rhodesia. In speaking out against this policy, we are at the same time condemning all foreign Powers which wish to convert the southern part of Africa into a land where the white man would rule over the colored people.
12.	We unreservedly support the national liberation movements which are clamoring for genuine national independence.
13.	When we consider the means to be used to achieve this goal, we think that, in addition to armed struggle, we should not lose sight of peaceful means capable of leading to the same goal. In this connexion, our Head of State, His Excellency Mr. Gregoire Kayibanda, expressed himself clearly in these terms, so fraught with wisdom, on the occasion of the New Year's celebration in 1972:
"We would like to see decolonization advance on valid foundations and without the violence we have sometimes had occasion to witness. And here we should be quite clear that, whether it be the stubborn attitude of Portugal or the present leaders of South Africa or those in Southern Rhodesia, whether it be the liberation fighters all too comfortably installed outside their country all of this is violence in contradiction to the goodness which triggers the movement of history if it is spearheaded by men of clear vision and honesty. We believe that patient negotiations-adroit, if need be, but energetic and loyal- aided by all of us, will overcome the stubborn colonialists."
14.	While southern Africa is thus suffering from this scourge of apartheid and colonialism, certain parts of Asia are equally afflicted by senseless wars in which the victims are counted in the thousands.
15.	The Viet-Nam war has obviously lasted too long. My Government cannot take any sides in this question which, in accordance with the principles enshrined in the Charter, should be settled by honest negotiations and not by weapons. We retain the firm hope that the Paris negotiations on Viet-Nam will soon find an end to the present impasse and lead to a solution mutually acceptable to the two parties to the dispute.
16.	It would be useful for the diplomats who are conducting the Paris negotiations on Viet-Nam to be guided by the words uttered by our Head of State on 19 December 1971 at the opening of the meeting of foreign diplomats accredited to Rwanda:
"Our method, to sum up, is frank negotiation. The Ambassador of Rwanda is prohibited from losing time in old methods which sidestep the main issues, with interminable gestures of protocol; neither can he use the condemned methods of launching trial balloons to see the reaction or to foster misunderstandings between negotiators; he must go straight to the point, pinpoint responsibilities, explain clearly the point of view of his Government in bringing out and presenting the conclusion that he is sustaining. He should agree to discussion, always provided that it is direct and frank, accepting the concessions that are possible and likely to lead to an effective common agreement. Accordingly, lies, various subterfuges, distortions and all forms of dishonesty are forbidden to him and the preference is given to clear, direct negotiation, as is proper between sincere brothers."
17.	Now, what of the problem of the Middle East? This, too, is a subject of great concern to my Government. The imperative need for peace and security in that region of the world also requires that the two parties to the dispute, Israel and the Arab States, should accept negotiation as the only valid and equitable means of ending this painful dispute which has cast so many families into mourning and left so many orphans. For my country, the solution of the problem is to be found in the total application of resolution 242 (1967) of the Security Council.
18.	I should like to touch on another, equally thorny question, that of divided Korea. In this connexion, Rwanda firmly encourages the current talks between the two parties to find ways and means of reuniting the families divided as a result of the setting up of the demarcation line between the two Koreas. It is the duty of this international Organization to support such initiatives undertaken by the Koreans themselves to settle their own problem, rather than becoming involved, since the parties concerned can settle the matter in a more realistic fashion. The essential is that this should be a loyal and peaceful effort.
19.	Thus, Rwanda, just as it condemns apartheid which rages in South Africa, has equally no fear in denouncing racism wherever it is practiced, even if it is exercised by blacks over other blacks, as is being done in that country of black Africa where an ethnic minority is in the process of exterminating, in the name of racism, another ethnic group which is none the less in the majority. Whether we are talking about the Middle East or Burundi, Rwanda hopes that this problem will be solved by means of negotiation. Whether we are dealing with Korea or Germany, Rwanda would like to see the reunification of these countries by peaceful means, with frank and definite proposals for collaboration put forward.
20.	I would like to raise another problem here which has a particular aspect: that of good relations of States with their neighbors. In this connexion I should like once again to dispel any misunderstandings that may have emerged concerning the policy of Rwanda on this score, and particularly with respect to its neighbor to the north, Uganda.
21.	Certain foreign radio broadcasts have echoed rumors tending to present Rwanda as helping certain armed groups which are ready to attack Uganda. These rumors are completely devoid of foundation; they are only a false maneuver prepared by impenitent feudal groups and orchestrated by the enemies of Africa to sabotage the friendly relations existing between the Republic of Rwanda and Uganda. My country categorically denies those false reports and wishes to make clear that it does not shelter on its territory any armed foreign corps preparing an attack against its neighbors. Certain radio broadcasts have mentioned Israeli mercenaries. My Government would like to deny these rumors. As far as Israelis are concerned, in my country there are only the diplomatic personnel of the Embassy that has been installed at Kigali since 1964.
22.	For its part, my Government, anxious to ensure this policy of good neighborliness, abides by the principle of non-intervention in the domestic affairs of other countries. Therefore, neighboring countries, and in particular Uganda, have absolutely nothing to fear from my Government. It would, however, be desirable if our international jurists could succeed in defining for us more clearly what are the domestic affairs of another country, so as not to encourage indifference by some parties to situations which violate the right to life of all human beings. The case of Burundi, where more than 200,000 innocent victims have just been massacred, and the cases of the Middle East and of South Africa would serve as examples to be used in such a study.
23.	In no circumstances and at no price could Rwanda allow its country to be used as a haven for outlaws or mercenaries of any kind. The firm attitude that my country took in 1967 vis-a-vis the mercenaries expelled from Zaire and then from Rwanda, where they had taken asylum, is known to all. As far as we are concerned, respect for the principle of good neighborliness is a sacred tenet.
24.	I turn now to the problem of disarmament. We all know that every year States, and particularly the great Powers, allocate vast sums further to perfect their armaments. But we also know that these funds could be better used if they were devoted to promote development. Every year more than $200,000 million and a great many scientists are diverted from genuinely positive purposes to destructive ends. Rwanda is, however, gratified at the efforts which our Organization has unceasingly made, perhaps slowly, but surely, to avert this danger, which is pushing mankind towards its own suicide through the manufacture and stockpiling of weapons of mass destruction. In this connexion, we should refer to the various resolutions and treaties which have been adopted within the framework of the United Nations concerning various aspects of disarmament .
25.	In this connexion we should recall resolution 41 (I) of 14 December 1946 concerning measures designed to reduce armaments and eliminate atomic weapons; resolution 1378 (XIV) of 20 November 1959 concerning general and complete disarmament; the Moscow Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water of 1963; resolution 2030 (XX) of 29 November 1965 concerning the convening of a world disarmament conference; the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex]; resolution 2602 E (XXIV) of 16 December 1969 which proclaimed the Disarmament Decade beginning in 1970; resolution 2661 A (XXV) of 7 December 1970, urgently calling upon the Governments which are nuclear Powers immediately to put an end to the nuclear arms race, to cease all testing and to refrain from setting up offensive and defensive nuclear weapons systems; resolution 2660 (XXV) of 7 December 1970 containing the Treaty on the Prohibition of the Emplacement of Nuclear Weapons and Other Weapons of Mass destruction on the Sea-Bed and the Ocean Floor and in the Subsoil Thereof, as well as the signature of the aforementioned Treaty on 11 February 1971; resolution 2826 (XXVI) of 16 December 1971 containing the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and toxin weapons and on their Destruction, open to the signature of States since 10 April 1972; the signing at Moscow by the Soviet Union and United States of America, during the month of May 1972, of an Interim Agreement on Certain Measures with respect to the Limitation of Strategic Offensive Arms.
26.	All States of the world should support all of these efforts which are designed to bring about general and complete disarmament, for the responsibility for the maintenance of peace and security is not the monopoly of certain States, but the duty of all.
27.	I must, however, repeat the words of my President, Mr. Gregoire Kayibanda:
"We must not confuse disarmament with the regimentation of science. For scientific research must continue for the progress of mankind. We should only avoid utilizing the results of this research for war or for other negative purposes"
28.	We would rather reaffirm the fact that the reduction and later the elimination of expenditure for armaments would be beneficial for the development of the less favored countries, if all States, particularly those which are wealthy, would wish to embark decisively upon a course of genuine international co-operation, one of the overriding imperatives of our time. And as was stated by Mr. Gregoire Kayibanda, our eminent Chief of State:
"To make peace is also to disarm. The Government of Rwanda does not consider the manufacture of weapons of mass destruction as the only threat to peace. To disarm is to convert the expenditures on armaments and military equipment into instruments in the struggle against under-development."
29.	Thus, the vast amounts of money, material resources and human energy spent for armaments should be used for the liberation of the three quarters of mankind who suffer from hunger, ignorance and disease. This is the place to reaffirm that the wealthier countries will make no progress without risk, except to the extent that they support the great struggle which is being waged by the less favored countries against under-development.
30.	The delegation of Rwanda has never ceased to express its increasing concern at the fact that the development of the younger nations is paralyzed partly by the decline in world prices for commodities and, on the other hand, by the parallel increase in the price of manufactured goods.
31.	On the question of world prices for primary commodities, when the relevant agreements on commodities are concluded, Rwanda would like to see the less advanced countries get special attention and benefit from preferential treatment, such as the broadening and, in some cases, the elimination of quotas which limit their export ceilings, and we would like these countries to be exempted from making contributions for the purpose of financing buffer stocks.
32.	In the case of the manufactured and semi-manufactured goods exported by the less advanced countries to the developed countries, these products should be traded free of all duties and taxes. The developed countries have no reason to be hostile to such an arrangement, in as much as the quantity of the products involved is very limited.
33.	With respect to the fundamental problem of the actual financing of development, the delegation of Rwanda would like to reaffirm the position that it defended in the course of the third session of the United Nations Conference on Trade and Development [UNCTAD], which was just held this year, a position which is explained in a few clear propositions, as follows.
34.	First, a special allocation of special drawing rights should be urgently granted to those countries which, as a result of the devaluation of the dollar, have suffered considerable losses in their export receipts.
35.	Secondly, we should reverse the current flow of international aid which continues to be allocated to the more advanced of the recipient countries so that it would go first to those that need it most, that is to say, to the least developed of the under-developed countries.
36.	Thirdly, bilateral and international assistance should do away with the various counterpart funds habitually demanded from the less advanced countries when financial agreements for development projects or technical assistance and personnel projects are concluded.
37.	Fourthly, we should fight against the principle of aid with conditions attached which deprive the recipient countries of the power of decision over priorities or other ways of using such aid.
38.	With respect to the problem of land-locked countries, among which I include my own, we should repeat our great satisfaction that the lack of a coastline the fact that a country is land-locked is accepted as one of the criteria which are used to define the concept of a "less advanced country" among the developing countries. Moreover, we should like to renew the appeal that our delegation made last year from this rostrum to the effect that countries which have not done so yet should without further delay give their support to the Convention on Transit Trade of Land-locked States, signed at New York on 8 July 1965. Moreover, it would not be out of order to call upon countries through which the goods of land-locked countries pass in transit to grant the latter all transit facilities, such as the elimination of bonds and other transit duties and the creation of free zones. We should also hope that shipping rates would be fixed and maintained at a reasonable level.
39.	I have already spoken of the fundamental problem of financing development. We can never stress this point sufficiently. As is known, in most of the developing countries the fulfillment of the national development plan depends in large measure on bilateral or multilateral foreign aid.
40.	Moreover, let us note that when we break down the structure of this foreign aid, both bilateral and multilateral, we see that the largest portion, approximately 61 per cent, is expended for foreign technical assistance personnel in wages, housing, transport and exorbitant privileges.
41.	It is probably true that the developing countries generally do not yet have an adequate number of the technicians needed to provide the leadership required for the development of their countries. But this is no reason to justify the fact that the industrialized and developed countries send them inexperienced technicians or people with less training, sometimes, than a number of persons available locally. Now, as it happens, very often, the granting of funds is tied to the acceptance of technicians from the donor country, and here we find ourselves again in a vicious circle, since it is these same technicians who receive the largest piece of the cake in the allocation of aid to the various sectors. This is the neo-colonialism that everyone denounces.
42.	My delegation believes that successful co-operation in respect of technical assistance staff depends in particular on the proper training of technical assistants who adequately fit the job description, the assignment of the technician to his post until his mission has been completed and the positive desire of the foreign technician to communicate to his opposite number the professional knowledge that he has, so that the latter can really replace him properly.
43.	In concluding my statement I should like in public to pay a tribute to the various organs of the United Nations, to Member and non-member States which, in one fashion or another, have contributed or are contributing to the economic and social advancement of my country. In so doing they have correctly understood the duty of solidarity which binds all peoples together and which is the guarantee of peace and world balance.
